 



Exhibit 10.42

REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective February 2, 2005)

1. Purpose of Plan

     The Reynolds American Inc. Long-Term Incentive Plan (the “Plan”) is an
amendment, restatement and continuation of the R.J. Reynolds Tobacco Holdings,
Inc. 1999 Long-Term Incentive Plan. The Plan became effective June 14, 1999 and
is designed:



  (a)      to promote the long-term financial interests and growth of Reynolds
American Inc. and its Subsidiaries (collectively, the “Corporation”) by
attracting and retaining management personnel with the training, experience and
ability to enable them to make a substantial contribution to the success of the
Corporation’s business;     (b)      to motivate management personnel by means
of growth-related incentives to achieve long range goals; and     (c)      to
further the identity of interests of Participants with those of the stockholders
of Reynolds American through opportunities for increased stock, or stock-based,
ownership in Reynolds American.

2. Definitions

     As used in the Plan, the following words shall have the following meanings:



  (a)      “Affiliate” of any person shall mean another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;     (b)      “Base Value” means
not less than the Fair Market Value on the date a Stock Appreciation Right is
granted, or, in the case of a Stock Appreciation Right granted retroactively in
tandem with (or in replacement of) an outstanding Option, not less than the
exercise price of such Option;     (c)      “BAT” shall mean, collectively,
British American Tobacco, p.l.c., a public limited company incorporated under
the laws of England and Wales, and its Affiliates;     (d)      “Board of
Directors” means the Board of Directors of Reynolds American;     (e)  
   “Code” means the Internal Revenue Code of 1986, as amended;     (f)  
   “Committee” means the Compensation Committee of the Board of Directors;

 



--------------------------------------------------------------------------------



 



  (g)      “Common Stock” or “Share” means common stock, par value $0.0001 per
share, of Reynolds American which may be authorized but unissued, or issued and
reacquired;     (h)      “Effective Date” shall have the meaning set forth in
Section 14;     (i)      “Exchange Act” means the Securities Exchange Act of
1934, as amended;     (j)      “Fair Market Value” means such value of a Share
as reported for stock exchange transactions and/or determined in accordance with
any applicable resolutions or regulations of the Committee in effect at the
relevant time;     (k)      “Grant Agreement” means an agreement between
Reynolds American and a Participant that sets forth the terms, conditions and
limitations applicable to a Grant;     (l)      “Grant” means an award made to a
Participant pursuant to the Plan and described in Section 5, including, without
limitation, an award of an Incentive Stock Option, Other Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Units or Performance Shares or
any combination of the foregoing;     (m)      “Incentive Stock Options” shall
have the meaning set forth in Section 5(a);     (n)      “Other Stock Options”
shall have the meaning set forth in Section 5(b);     (o)      “Options” shall
mean Incentive Stock Options and Other Stock Options;     (p)      “Participant”
means any employee, or other person having a unique relationship with Reynolds
American or one of its Subsidiaries, to whom one or more Grants have been made
and such Grants have not all been forfeited or terminated under the Plan;
provided, however, that a Participant who is elected or appointed as a
non-employee director of the Corporation may not receive any Grant during the
term of his or her service as a non-employee director of the Corporation;    
(q)      “Performance Units” shall have the meaning set forth in Section 5(e);  
  (r)      “Performance Shares” shall have the meaning set forth in
Section 5(f);     (s)      “Restricted Stock” shall have the meaning set forth
in Section 5(d);     (t)      “Reynolds American” means Reynolds American Inc.
and any successors thereto;     (u)      “RJR” means R.J. Reynolds Tobacco
Holdings, Inc.     (v)      “Stock Appreciation Rights” shall have the meaning
set forth in Section 5(c); and

- 2 -



--------------------------------------------------------------------------------



 



  (w)      “Subsidiary” means any corporation or other entity in which Reynolds
American has a significant equity or other interest as determined by the
Committee.

3. Administration of Plan



  (a)      The Plan shall be administered by the Committee or, in lieu of the
Committee, the Board of Directors. The Committee may adopt its own rules of
procedure and act either by vote at a telephonic or other meeting or by
unanimous written consent in lieu of a meeting. The Committee shall have the
power and authority to administer, construe and interpret the Plan, to make
rules for carrying it out and to make changes in such rules. Any such
interpretations, rules and administration shall be consistent with the basic
purposes of the Plan.



  (b)      The Committee may delegate its duties under the Plan to the Chief
Executive Officer, to other senior officers of the Corporation, or to the
Chairman of the Board of Directors, acting as a committee established by the
Committee, subject to such conditions and limitations as the Committee shall
prescribe; provided, however, that only the Committee may designate and make
Grants to Participants who are subject to Section 16 of the Exchange Act.



  (c)      The Committee may employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, Reynolds American and the
officers and directors of Reynolds American shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon all Participants, Reynolds American and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the Grants, and all members of the Committee shall be fully
protected by Reynolds American with respect to any such action, determination or
interpretation.

4. Eligibility

     The Committee may from time to time make Grants under the Plan to such
employees, or other persons having a unique relationship with Reynolds American
or any of its Subsidiaries, and in such form and having such terms, conditions
and limitations as the Committee may determine. No Grants may be made under this
Plan to non-employee directors of Reynolds American or any of its Subsidiaries.
Grants may be granted singly, in combination or in tandem. The terms, conditions
and limitations of each Grant under the Plan shall be set forth in a Grant
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination,
death or disability of a Participant, and may also include provisions concerning
the treatment of Grants in the event of a change of control of Reynolds
American.

- 3 -



--------------------------------------------------------------------------------



 



5. Grants

     From time to time, the Committee will determine the forms and amounts of
Grants for Participants. Such Grants may take the following forms in the
Committee’s sole discretion:



  (a)      Incentive Stock Options — These are stock options within the meaning
of Section 422 of the Code to purchase Common Stock. In addition to other
restrictions contained in the Plan, an option granted under this Section 5(a),
(i) may not be exercised more than 10 years after the date it is granted,
(ii) may not have an option price less than the Fair Market Value of Common
Stock on the date the option is granted, (iii) must otherwise comply with
Section 422 of the Code, and (iv) must be designated as an “Incentive Stock
Option” by the Committee. The maximum aggregate Fair Market Value of Common
Stock (determined at the time of each Grant) with respect to which any
Participant may first exercise Incentive Stock Options under this Plan and any
Incentive Stock Options granted to the Participant for such year under any plans
of Reynolds American or any Subsidiary in any calendar year is $100,000. Payment
of the option price shall be made in cash or in shares of Common Stock, or a
combination thereof, in accordance with the terms of the Plan, the Grant
Agreement and any applicable guidelines of the Committee in effect at the time.
    (b)      Other Stock Options — These are options to purchase Common Stock
which are not designated by the Committee as “Incentive Stock Options.” At the
time of the Grant, the Committee shall determine, and shall have contained in
the Grant Agreement or other Plan rules, the option exercise period, the option
price and such other conditions, restrictions or factors on the grant or
exercise of the option as the Committee deems appropriate. In addition to other
restrictions contained in the Plan, an option granted under this Section 5(b),
(i) may not be exercised more than fifteen (15) years after the date it is
granted and (ii) may not have an option exercise price less than the Fair Market
Value of Common Stock on the date the option is granted. Payment of the option
price shall be made in cash or in shares of Common Stock, or a combination
thereof, in accordance with the terms of the Plan and of any applicable
guidelines of the Committee in effect at the time. The requirement of payment in
cash will be deemed satisfied if the Participant has made arrangements
satisfactory to the Corporation with a duly registered broker-dealer that is a
member of the National Association of Securities Dealers, Inc. to sell on the
date of exercise a sufficient number of shares of Common Stock being purchased
so that the net proceeds of the sale transaction will at least equal the full
exercise price and pursuant to which the broker-dealer undertakes to deliver the
full exercise price to the Corporation not later than the later of (A) the
settlement date of the sale transaction and (B) the date on which the
Corporation delivers to the broker-dealer the shares of Common Stock being
purchased pursuant to the exercise of such option. This method is known as the
“broker-dealer exercise method” and is subject to the terms and conditions set
forth herein, in the Grant Agreement and in guidelines established by the
Committee.

- 4 -



--------------------------------------------------------------------------------



 



  (c)      Stock Appreciation Rights — These are rights that on exercise entitle
the holder to receive the excess of (i) the Fair Market Value of a share of
Common Stock on the date of exercise over (ii) the Base Value multiplied by
(iii) the number of rights exercised in cash, stock or a combination thereof as
determined by the Committee. Stock Appreciation Rights granted under the Plan
may, but need not, be granted in conjunction with an Option under Sections 5(a)
or 5(b). The Committee, in the Grant Agreement or by other Plan rules, may
impose such conditions, restrictions or factors on the exercise of Stock
Appreciation Rights as it deems appropriate, and may terminate, amend, or
suspend such Stock Appreciation Rights at any time, subject to Section 9. No
Stock Appreciation Right granted under this Plan may be exercised more than
fifteen (15) years after the date it is granted.     (d)      Restricted Stock —
Restricted Stock is a Grant of Common Stock or stock units equivalent to Common
Stock subject to such conditions, restrictions or factors as the Committee shall
determine. Any rights to dividends or dividend equivalents accruing due to a
grant of Restricted Stock shall also be determined by the Committee. Grants of
Restricted Stock shall be subject to a normal minimum vesting schedule of three
(3) years. The number of shares of Restricted Stock and the restrictions or
conditions on such shares, as the Committee may determine, shall be set forth in
the Grant Agreement or by other Plan rules, and the certificate for the
Restricted Stock shall bear evidence of the restrictions or conditions.    
(e)      Performance Units — These are rights, denominated in cash or cash
units, to receive, at a specified future date, payment in cash or Common Stock
of an amount equal to all or a portion of the value of a unit granted by the
Committee. At the time of the Grant, in the Grant Agreement or by other Plan
rules, the Committee must determine the base value of the unit, the performance
factors applicable to the determination of the ultimate payment value of the
unit as set forth in Section 7 and the period over which performance will be
measured.     (f)      Performance Shares — These are rights granted in the form
of Common Stock or stock units equivalent to Common Stock to receive, at a
specified future date, payment in cash or Common Stock, as determined by the
Committee, of an amount equal to all or a portion of the Fair Market Value at
which the Common Stock is traded on the last day of the specified performance
period of a specified number of shares of Common Stock based on performance
during the period. At the time of the Grant, the Committee, in the Grant
Agreement or by Plan rules, will determine the factors which will govern the
portion of the Grants so payable as set forth in Section 7 and the period over
which performance will be measured.

6. Limitations and Conditions



  (a)      The number of shares of Common Stock available for Grants under this
Plan shall be eight (8) million shares of the authorized Common Stock, plus
5,772,814 shares of Common Stock that cover grants under the RJR Nabisco

- 5 -



--------------------------------------------------------------------------------



 



      Holdings Corp. 1990 Long Term Incentive Plan that were converted into
options to acquire RJR stock or restricted shares of RJR common stock. The
maximum number of shares of Common Stock subject to Grants of Options and Stock
Appreciation Rights to any one Participant in any calendar year shall not exceed
two (2) million shares of Common Stock for each type of Grant, plus any amount
of shares of Common Stock that were available within this limit for such type of
Grant for any prior year such limitation was in effect and which were not
covered by Options or Stock Appreciation Rights granted to such Participant
during such year. No more than three (3) million shares of Common Stock may be
granted as Incentive Stock Options. The maximum payment that any one Participant
may be paid in respect of any Grant of Performance Units granted for any
specified performance period shall not exceed $10 million. The maximum payment
that any one Participant may receive in respect of any Grant of Performance
Shares granted for any specified performance period shall not exceed 500,000
shares of Common Stock or the cash equivalent thereof. The aggregate maximum
number of shares of Common Stock to which Restricted Stock granted may relate
shall not exceed three (3) million shares of Common Stock. Shares of Common
Stock related to Grants that are withheld, forfeited, terminated, cancelled,
expire unexercised, settled in cash in lieu of stock, received in full or
partial payment of any exercise price or in such manner that all or some of the
shares of Common Stock covered by a Grant are not issued to a Participant, shall
immediately become available for Grants. A Grant may contain the right to
receive dividends or dividend equivalent payments which may be paid either
currently, credited to a Participant or deemed invested in shares of Common
Stock or share units of Common Stock. Any such crediting of dividends or
dividend equivalents or reinvestment in shares of Common Stock may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish, including the reinvestment of such credited amounts in Common Stock
equivalents. Subject to the overall limitation on the number of shares of Common
Stock that may be delivered under this Plan, the Committee may use available
shares of Common Stock as the form of payment for compensation, grants or rights
earned or due under any other compensation plans or arrangements of Reynolds
American, including the plan of any entity acquired by Reynolds American.    
(b)      At the time a Grant is made or amended or the terms or conditions of a
Grant are changed, the Committee may provide for limitations or conditions on
such Grant. Reynolds American may adopt other compensation programs, plans or
arrangements as it deems appropriate.     (c)      Nothing contained herein
shall affect the right of the Corporation to terminate any Participant’s
employment at any time or for any reason.     (d)      No benefit under the Plan
shall, prior to receipt thereof by the Participant, be in any manner liable for
or subject to the debts, contracts, liabilities, engagements, or torts of the
Participant.

- 6 -



--------------------------------------------------------------------------------



 



  (e)      Except to the extent otherwise provided in any other retirement or
benefit plan, any Grant under this Plan shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of
Reynolds American or its Subsidiaries and shall not affect any benefits under
any other benefit plan of any kind or subsequently in effect under which the
availability or amount of benefits is related to level of compensation.    
(f)      This Plan is not a “Retirement Plan” or “Welfare Plan” under the
Employee Retirement Income Security Act of 1974, as amended. This Plan shall be
unfunded and shall not create (or be construed to create) a trust or a separate
fund or funds. The Plan shall not establish any fiduciary relationship between
Reynolds American and any Participant or beneficiary of a Participant. To the
extent any person holds any obligation of Reynolds American by virtue of an
award granted under this Plan, such obligation shall merely constitute a general
unsecured liability of Reynolds American and accordingly shall not confer upon
such person any right, title or interest in any assets of Reynolds American.    
(g)      Unless the Committee determines otherwise, no benefit or promise under
the Plan shall be secured by any specific assets of Reynolds American or any of
its Subsidiaries, nor shall any assets of Reynolds American or any of its
Subsidiaries be designated as attributable or allocated to the satisfaction of
Reynolds American’s obligations under the Plan.

7. Performance Factors



  (a)      The performance factors, if any, selected by the Committee in respect
of any Grant shall be based on any one or more of the following: price of Common
Stock or the stock of any affiliate, shareholder return, level of dividend
return, return on equity, return on investment, return on capital, return on
invested capital, economic profit, economic value added, net income, cash net
income, free cash flow, earnings per share, cash earnings per share, operating
company contribution or market share. These factors shall have a minimum
performance standard below which no amount will be paid (to the extent not
waived by the Committee or except as otherwise provided in a Grant Agreement)
and may have a maximum performance standard above which no additional payments
will be made. The applicable performance period shall not exceed ten (10) years.
    (b)      In addition to any performance factors established pursuant to
section 7(a), the Committee may, in its sole discretion, assign individual
performance objectives in respect of any Grant made hereunder to a Participant
who at the time of such Grant is not a “covered employee” for purposes of
section 162(m) of the Code.

8. Adjustments



  (a)      In the event of any stock split, spin-off, stock dividend,
extraordinary cash dividend, stock combination or reclassification,
recapitalization or merger, change

- 7 -



--------------------------------------------------------------------------------



 



      in control, or similar event, the Committee may adjust appropriately the
number or kind of shares subject to the Plan and available for or covered by
Grants, share prices related to outstanding Grants and the other applicable
limitations of Section 6(a), and make such other revisions to outstanding Grants
and the Plan as it deems are equitably required.     (b)      In the event of a
Change of Control, except as otherwise set forth in the terms of a Grant:



  (i)      Options granted pursuant to Sections 5(a) or 5(b) hereof shall become
fully vested and exercisable; provided, however, that the Committee may make a
cash payment to Participants (A) in cancellation of such Options as provided in
the applicable Grant Agreements or any amendments or deemed amendments thereto
entered into by Reynolds American and the Participant in such amount as shall be
provided in such Grant Agreements or amendments or (B) in lieu of the delivery
of shares of Common Stock upon exercise, equal to the product of (x) and (y),
where (x) is the excess of the Fair Market Value on the date of exercise over
the exercise price, and (y) is the number of shares of Common Stock subject to
the Options being exercised;     (ii)      Stock Appreciation Rights shall
become fully vested and exercisable;     (iii)      Restricted Stock shall have
all restrictions removed;     (iv)      Performance Units whose performance
period ends after the date of the Change of Control shall become vested as to a
percentage of Performance Units granted equal to the number of months (including
partial months) in the performance period before the date of the Change of
Control, divided by the total number of months in the performance period. The
value of the Performance Units shall be equal to the greater of the target value
of the Performance Units or the value derived from the actual performance as of
the date of the Change of Control;     (v)      Performance Shares whose
performance period ends after the date of the Change of Control shall become
vested pro rata as to the number of Performance Shares granted equal to the
number of months (including partial months) in the performance period before the
date of Change of Control, divided by the total number of months in the
performance period. The prorated number of Performance Shares derived from the
preceding calculation shall be further adjusted by applying the higher of target
or actual performance to the date of Change of Control; and     (vi)      The
Committee shall have authority to establish or to revise the terms of any such
Grant or any other Grant as it, in its discretion, deems appropriate; provided,
however, that the Committee may not make

- 8 -



--------------------------------------------------------------------------------



 



      revisions that are adverse to the Participant without the Participant’s
consent unless such revision is provided for or contemplated in the terms of the
Grant.



  (c)      For purposes of the Plan, a “Change of Control” shall mean the first
to occur of the following events:



  (i)      an individual, corporation, partnership, group, associate or other
entity or “person”, as such term is defined in Section 14(d) of the Exchange
Act, other than any employee benefit plans sponsored by Reynolds American, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of thirty percent (30%) or more of the combined
voting power of Reynolds American’s outstanding securities ordinarily having the
right to vote at elections of directors; provided, however, that the acquisition
of Reynolds American securities by BAT pursuant to the Business Combination
Agreement, dated as of October 27, 2003, between RJR and Brown & Williamson
Tobacco Corporation (“B&W”), as thereafter amended (the “BCA”) or as expressly
permitted by the Governance Agreement, dated as of July 30, 2004, among British
American Tobacco, p.l.c., B&W and Reynolds American (the “Governance
Agreement”), shall not be considered a Change of Control for purposes of this
subsection (i);     (ii)      individuals who constitute the Board of Directors
(or who have been designated as directors in accordance with Section 1.09 of the
BCA) on July 30, 2004 (the “Incumbent Board”) cease for any reason to constitute
at least a majority thereof, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by Reynolds
American’s stockholders, was (1) approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of Reynolds American in which such person is
named as a nominee of Reynolds American for director) or (2) made in accordance
with Section 2.01 of the Governance Agreement, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or person other than
Reynolds American’s Board, shall be, for purposes of this paragraph (ii),
considered as though such person were a member of the Incumbent Board; and    
(iii)      the approval by the stockholders of Reynolds American of a plan or
agreement providing (A) for a merger or consolidation of Reynolds American other
than with a wholly owned Subsidiary and other than a merger or consolidation
that would result in the voting securities of

- 9 -



--------------------------------------------------------------------------------



 



      Reynolds American outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of Reynolds American or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) for a sale, exchange or other disposition of all or substantially all of the
assets of Reynolds American, other than any such transaction where the
transferee of all or substantially all of the assets of Reynolds American is a
wholly owned Subsidiary or an entity more than fifty percent (50%) of the
combined voting power of the voting securities of which is represented by voting
securities of Reynolds American outstanding immediately prior to the transaction
(either remaining outstanding or by being converted into voting securities of
the transferee entity). If any of the events enumerated in this paragraph
(iii) occur, Reynolds American’s Board shall determine the effective date of the
Change of Control resulting therefrom for purposes of this Plan and the Grants
hereunder.

9. Amendment and Termination

     Except as otherwise required by law or as provided under the New York Stock
Exchange Rules, the Committee shall have the authority to make such amendments
to any terms and conditions applicable to outstanding Grants as are consistent
with this Plan, provided that, except for adjustments under Sections 8(a) and 10
hereof, no such action shall modify such Grant in a manner adverse to the
Participant without the Participant’s consent except as such modification is
provided for or contemplated in the terms of the Grant. Except as provided in
Section 8(a), the exercise price of any outstanding Option or Stock Appreciation
Right may not be adjusted or amended, whether through amendment, cancellation or
replacement, unless such adjustment or amendment is properly approved by
Reynolds American’s shareholders. Likewise, the share and payment limitations
set forth in Section 6(a) cannot be increased, and the minimum Option or Stock
Appreciation Right grant price limitations set forth in Sections 5(a), 5(b) and
5(c) cannot be reduced, in either case without proper stockholder approval.
Subject to the foregoing and except as otherwise required by law or as provided
in the New York Stock Exchange Rules, the Corporation’s Board of Directors may
amend, suspend or terminate this Plan as it deems necessary and appropriate to
better achieve the Plan’s purpose.

10. Compliance with Section 409A of the Code

     The Plan is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent.

11. Foreign Options and Rights



  (a)      The Committee may make Grants to employees who are subject to the tax
laws of nations other than the United States, which Grants may have terms and
conditions that differ from the terms thereof as provided elsewhere in the Plan
for the purpose of complying with the foreign tax laws. Grants of stock options
may

- 10 -



--------------------------------------------------------------------------------



 



      have terms and conditions that differ from Incentive Stock Options and
Other Stock Options for the purpose of complying with the foreign tax laws.    
(b)      The terms and conditions of stock options granted under Section 11(a)
may differ from the terms and conditions which the Plan would require to be
imposed upon Incentive Stock Options and Other Stock Options if the Committee
determines that the Grants are desirable to promote the purposes of the Plan.

12. Withholding Taxes

     The Corporation shall have the right to deduct from any payment or
settlement made under the Plan any federal, state or local income or other taxes
required by law to be withheld with respect to such payment.

13. Distribution upon Death

     In the event of the death of a Participant, any distribution to which such
Participant is entitled under the Plan shall be made to the beneficiary
designated by the Participant to receive the proceeds of any noncontributory
group life insurance coverage provided for the Participant by the Corporation
(“Group Life Insurance Coverage”). If the Participant has not designated such
beneficiary, or desires to designate a different beneficiary, the Participant
may file with the Corporation a written designation of a beneficiary under the
Plan, which designation may be changed or revoked only by the Participant, in
writing. If no designation of beneficiary has been made by a Participant under
the Group Life Insurance Coverage or filed with the Corporation under the Plan,
distribution upon such Participant’s death shall be made in accordance with the
provisions of the Group Life Insurance Coverage. If a Participant is no longer
an employee of the Corporation at the time of death, no longer has any Group
Life Insurance Coverage and has not filed a designation of beneficiary with the
Corporation under the Plan, distribution upon such Participant’s death shall be
made to the Participant’s estate.

14. Effective Date and Termination Dates

     The Plan was adopted by Reynolds American on July 30, 2004 and amended and
restated effective February 2, 2005. The Plan originally became effective on and
as of June 14, 1999 (the “Effective Date”), and shall terminate ten (10) years
later, subject to earlier termination by the Board of Directors pursuant to
Section 9. The terms of Grants made on or before the expiration of the Plan
shall extend beyond such expiration. Grants shall be governed by the terms of
the Plan as in effect on the date such Grant was made, except as may be
necessary to comply with Section 409A of the Code.

15. Governing Law

     All questions arising in respect of the Plan, including those pertaining to
its validity, interpretation and administration, shall be governed, controlled
and determined in accordance with the applicable provisions of federal law and,
to the extent not preempted by federal law, the laws of the State of North
Carolina.

- 11 -